Citation Nr: 0618766	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  01-04 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for a lumbosacral 
strain with degenerative disc disease, currently evaluated as 
20 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and father




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased disability rating for a lumbosacral strain with 
degenerative disc disease, currently evaluated as 20 percent 
disabling.

The veteran participated in a Board video conference hearing 
in August 2002 with the undersigned Acting Veterans Law 
Judge.  A transcript of that proceeding has been associated 
with the claims folder.

In February 2003, the Board issued a Development Memorandum 
to obtain further evidence.  On May 1, 2003, the United 
States Court of Appeals for the Federal Circuit invalidated, 
in part, the regulations which had permitted the Board to 
develop the regulations without having to remand the appeal 
to the RO.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3rd 1339 (2003).  In compliance with 
this ruling, the Board remanded this claim in July 2003.

In January 2005, the Board again remanded this claim for 
further adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Throughout the rating period on appeal, the veteran's 
degenerative disc/joint disease with lumbar spinal stenosis 
has been manifested by subjective complaints of constant 
pain, with radiation to the bilateral hips and lower 
extremities, productive of no more than moderate limitation 
of motion, with no more than mild neurological deficit.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for degenerative disc/joint disease with lumbar 
spinal stenosis, prior to September 23, 2002, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
September 23, 2002).

2.  The schedular criteria for a separate 20 percent staged 
evaluation, but no higher, for orthopedic manifestations of 
the service-connected degenerative disc/joint disease with 
lumbar spinal stenosis, from September 23, 2002 through 
September 25, 2003, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
from September 23, 2002 through September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in effect 
prior to September 26, 2003).

3.  The schedular criteria for a separate 10 percent staged 
evaluation, but no higher, for neurologic manifestations of 
the service-connected degenerative disc/joint disease with 
lumbar spinal stenosis, from September 23, 2002, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 8520, 8521, 8524, 
8525, and 8526 (2004).

4.  The schedular criteria for an evaluation in excess of 20 
percent for degenerative disc/joint disease with lumbar 
spinal stenosis, from September 26, 2003, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5238, 5243 (effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, with an emphasis on the more recent medical 
evidence, consisting of VA outpatient treatment records dated 
through 2005; reports of VA examinations conducted in March 
2000, June 2000, May 2003 and September 2005; and the 
veteran's contentions, including testimony provided at the 
hearing in August 2002.  For the purpose of reviewing the 
medical history of the veteran's service-connected disorder, 
see 38 C.F.R. §§ 4.1, 4.2, the Board also reviewed medical 
evidence developed in connection with prior claims, such as 
service medical records; VA examinations conducted in March 
1997 and November 1998; and prior VA treatment records.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows or fails to show.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Compliance with the Veterans Claims Assistance Act of 2000

Initially, the Board notes that recently the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, slip op. at 
14.  The Court has held that such notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159(a)-(c) (2005).

That said, it is noted that in the January 2005 letter, the 
Appeals Management Center (AMC) informed the veteran of the 
evidence necessary to substantiate this claim to include 
evidence of increased symptomatology, what evidence they 
would obtain, and what evidence he should submit.  This 
letter also, essentially, requested that he provide any 
medical evidence in his possession that pertained to this 
claim.  The Board finds that the notice requirements set 
forth have been met, because while adequate notice was not 
provided prior to the first RO adjudication of the claim, it 
was provided by the AMC prior to the most recent adjudication 
of the claim (in October 2005), and, as noted above, the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  It is noted 
that in various supplemental statements of the case the 
veteran was properly afforded notice of the applicable rating 
criteria (e.g. old, interim, and amended criteria) to include 
when such became effective, and provided a rationale as to 
the assigned rating. 

The Board notes that VA regulations provide that VA will 
assist the veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  The veteran 
was provided with VA medical examinations in March 2000, June 
2000, May 2003 and September 2005 to ascertain the severity 
of his lumbar spine disorder.  Thus the Board has met its 
duty to assist.  See id.

All available private and VA medical records pertinent to the 
years after service are in the claims folder and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with supplemental statements of the case which 
informed them of the laws and regulations relevant to the 
veteran's claim.  

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

Discussion

For historical purposes, it is noted that service connection 
was established for a chronic lumbosacral strain by a rating 
decision of April 1997.  In establishing service connection 
and assigning an initial evaluation of 10 percent, the RO 
noted that although no service medical records were available 
for review, the veteran reported that in 1989 during a break 
from training, he was thrown down on his back onto a concrete 
floor.  The evaluation assigned for the service-connected 
lumbosacral strain was increased by the RO to 20 percent in 
February 1999.  The veteran's condition was evaluated in 
April 2000 and the 20 percent disability determination was 
continued.  The veteran timely submitted a notice of 
disagreement in September 2000 and timely perfected his 
appeal in March 2001.

Turning to the relevant evidence of record, an August 1997 
MRI of the lumbar spine was conducted at the VA Medical 
Center (VAMC) in Albuquerque, NM.  The physicians diagnosed a 
mild diffuse disc bulge at L4-L5 and also a mild diffuse 
bulge with more prominent central protrusion noted at both of 
these levels.  It was also noted that there was no neural 
foraminal narrowing or significant central stenosis.

An EMG of both lower extremities was done in April 1998 at 
the Albuquerque VAMC.  The EMG was considered essentially 
normal.

The report of a November 1998 VA examination at the El Paso, 
TX VAMC reflects that the veteran took one 600 mg of 
Ibuprofen daily and Ben-Gay on the lower back as needed.  The 
veteran stated that he had minimal relief from the 
medications prescribed because the pain the lower back 
continued to recur in spite of medical treatment.  Flexion 
forward was limited to 70 degrees, extension backward was 
limited to 10 degrees, right lateral flexion was limited to 
15 degrees, left lateral flexion was limited to 20 degrees, 
rotation to the right was limited to 25 degrees and rotation 
to the left is limited to 20 degrees.  Pain in the lumbar 
spine began at 80 degrees of flexion and ended at 70 degrees.  
Pain in the lumbar spine began at 20 degrees of extension and 
ended at 10 degrees.  On acute flare-ups of pain, there was 
probably a 25 percent less range of motion of the lumbar 
spine.  There was a mild paravertebral muscle spasm involving 
the lumbar spine but there was no fixed deformity involving 
the lumbar spine.  

There was a neurological abnormality involving the lumbar 
spine.  The neurological examinations of the bilateral thighs 
revealed mild hypoesthesia.  Otherwise, the neurological 
examinations were unremarkable.  The veteran's range of 
motion was considered normal.  X-rays of the lumbosacral 
spine revealed degenerative disease at L5-S1.  In conclusion, 
the examiner noted that sciatic radiculopathy involving both 
lower extremities was not found.

A VA examination report dated in March 2000 revealed flexion 
forward to 90 degrees with pain that started at around 70 
degrees and ended at 90 degrees.  Extension backwards was to 
20 degrees with pain that started at 10 degrees and ended at 
20 degrees.  Lateral flexion both right and left was to 30 
degrees with pain that started at 20 degrees and ended at 30 
degrees.  Rotation was to around 35 degrees with pain that 
started and ended at 35 degrees.  The veteran complained of 
pain with movements to his back.

Straight leg elevation test bilaterally was negative.  The 
reflexes were 2/4 bilaterally, patellar and ankle jerk.  
Strength was 5/5 bilaterally in both lower extremities.  
There were no gait abnormalities on ambulation and the 
veteran could walk on his heels and toes without any 
difficulty.  X-rays taken in March 2000 and compared to the 
November 1998 x-rays again revealed degenerative disc disease 
involving L5-S1.  No other significant findings were present 
on the study.

In August 2002, the veteran underwent a CT of the lumbar 
spine.  The examination revealed each individual vertebrae 
was anatomical and apparently intact.  There was no 
appreciable spinal canal stenosis, although the AP diameter 
was only at 12.6 MM at the mid-lumbar level.  Otherwise, the 
L4-5 intervertebral disc space was moderately narrowed and 
there was multiple level disc protrusion, especially at the 
L4-5-S1 levels with consequent flattening of the anterior 
aspect of the thecal sac at the L4-5 interspace level and 
asymmetrical encroachment upon the neural sheath at the L5-S1 
level, right side.  The study was otherwise negative with no 
appreciable neoplasia, either primary or metastatic.  The 
impression was multiple level, mild to moderate degenerative 
joint disease, especially with respect to the L4-5-S1 
interspaces.

An MRI was performed in September 2002 at the William 
Beaumont Army Medical Center for VA.  Findings included no 
spondylolisthesis within the lumbar spine.  L4-5 and L5-S1 
disc spaces were desiccated.  The remaining discs were 
normal.  There were no signal abnormalities within the 
vertebral bodies.  The conus medullaris lay posterior to L1 
and was normal.  Sagittal and axial images were normal at 
T12-L1, L1-2 and L2-3.  There was mild bilateral facet 
arthropathy but no significant spinal canal or neural 
foraminal stenosis at L3-4.  The veteran had a mild broad-
based disc bulge with some accompanying moderate facet 
arthropathy at L4-5.  This resulted in mild bilateral neural 
foraminal stenosis but no spinal canal stenosis.  The veteran 
had a large focal midline disc protrusion that extended 
posteriorly 5 mm at L5-S1.  It resulted in mild spinal canal 
stenosis, but there was no significant right or left neural 
foraminal stenosis.

In May 2003, the veteran participated in a VA spine 
examination.  Upon physical examination, the veteran walked 
with a normal gait.  He sat and stood with normal posture and 
walked with a symmetrical gait.  Examination of the back 
revealed no deformity, tenderness or muscle spasm.  There was 
no list.  Curvature of the spine was normal.  Active range of 
motion of the back was performed slowly but measured from 0 
to 22 degrees extension and 0 to 92 degrees flexion (he was 
able to touch his toes).  The veteran complained of increased 
back pain beyond 40 degrees flexion but there were no 
objective signs of pain while doing so.  There was 24 degrees 
lateral bend to the left and 21 degrees lateral bend to the 
right, 22 degrees rotation to the left and 20 degrees 
rotation to the right.  Straight leg raising tests were 
negative to 70 degrees.  While lying supine and performing a 
straight leg raise with the left lower limb, there was a 
reproducible, audible and palpable clunk localized to the 
left SI joint.  This was reported as very painful.

Radiograms of the lumbosacral spine showed narrowing of the 
L4-5 and L5-S1 intervertebral disc spaces.  There was 
associated arthrosis of the corresponding facet joints.  The 
examiner diagnosed the veteran with degenerative disc 
disease, L4-5 and L5-S1 lumbar intervertebral discs, 
manifested by lower back pain radiating into both lower limbs 
and by characteristic imaging findings but without 
neurological impairment or incapacitating episodes.

The veteran participated in a VA spine examination in 
September 2005.  The veteran's treatment included taking 
hydrocodone, Methocarbamol and analgesic ointment with 
massage.  The veteran stated that he experienced daily flare-
ups and experienced severe functional impairment was a 
result, but was in constant pain.  The examiner noted that he 
had moderate to severe decreased motion, severe stiffness, 
and moderate to severe weakness in both legs and lower back.  
He had no limitation to walking.  His intervertebral disc 
syndrome was present at L5-S1.  He had no periods of 
incapacitation in the prior 12 months and did not lose any 
time from work during the prior 12 months.  There was neither 
indication of unfavorable ankylosis nor any objective 
evidence of lumbar sacrospinalis (right and left).

The veteran's thoracolumbar spine range of motion was as 
follows:  flexion was noted from 0 to 90 degrees with pain 
beginning at 70 degrees and ending at 90 degrees; extension 
was noted from 0 to 30 degrees with pain beginning and ending 
at 30 degrees; lateral flexion was noted from 0 to 30 degrees 
with pain beginning and ending at 30 degrees; lateral 
rotation was noted from 0 to 35 degrees with pain beginning 
and ending at 35 degrees.  During repetitive flexion of his 
lower back there was no sign of fatigability or changes in 
the flexion of his back.  The examiner estimated that during 
acute flare-ups the total function loss equated to flexion 
limited to 70 degrees with moderate functional impairment.  
The examiner noted that there was not any functional 
impairment between periods of no flare-ups and that during 
repetitive use of the lower back, there would be mild 
functional limitations that would be manifested by pain.  The 
examiner deemed the veteran's range of motion as normal.

X-rays revealed loss of disc space at the L5-S1 level, likely 
on a degenerative basis as previously reported.  This had not 
significantly changed since the prior examination.  
Elsewhere, the intervertebral disc space heights were well-
maintained.  The vertebral body heights were also within 
normal and alignment was anatomic.  The normal lumbar 
lordosis was preserved.  There was no evidence of 
spondylolysis or spondylolisthesis.  MRI results indicated 
progressive right paracentral disc protrusion with marked 
impingement on the right S1 nerve root and an annular tear 
with a shallow central disc protrusion at L4-5 that had not 
significantly changed in the interval.

The examiner concluded that the veteran had chronic low back 
strain secondary to degenerative disc disease of the lumbar 
spine at L5-S1 with secondary radiculopathy of the right 
lower extremity.  There were no significant effects on the 
veteran's occupation.  The effects were moderate regarding 
chores and shopping and severe regarding exercise.

The veteran's service-connected chronic lumbosacral strain 
with degenerative disc disease has been evaluated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 for intervertebral disc syndrome.  
During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's chronic lumbosacral strain with degenerative disc 
disease is warranted.  VA's Office of General Counsel (OGC) 
has determined that the amended rating criteria, if favorable 
to the claim, can be applied only for periods from and after 
the effective date of the regulatory change.  See VAOPGCPREC 
3-2000.  What remains unclear, however, is whether the 
"old" criteria can be applied prospectively, although the 
OGC, in VAOPGCPREC 7-2003 seems to indicate (this opinion is 
not entirely clear) that VA is no longer obligated to apply 
superseded rating schedule provisions prospectively for the 
period subsequent to the issuance of the revised rating 
criteria.  In any event, and given the confusing nature of 
this opinion, the Board, in giving the veteran all due 
consideration, will apply the old criteria, in both 
instances, prospectively.

That said, applying the above-discussed evidence to the 
applicable regulations, the Board finds, as will be detailed 
below, that the preponderance of the evidence is against an 
evaluation higher than 20 percent for the veteran's service-
connected chronic lumbosacral strain with degenerative disc 
disease.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155 (West Supp. 2005).  
Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  See 
38 C.F.R., Part 4 (2005).  If the evidence for and against a 
claim is in equipoise, the claim will be granted.  A claim 
will be denied only if the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107 (West Supp. 2005); 
38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a 
claim for an increased rating, such as the lumbar spine, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2005).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2005).  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  See 38 C.F.R. § 4.45 (2005).

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the 
"new" criteria for intervertebral disc syndrome at any time 
on or after September 23, 2002; and (3) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West Supp. 2005) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

The RO considered all these changes in adjudicating the 
veteran's claim.  The December 2003 supplemental statement of 
the case considered the old and new criteria for evaluating 
intervertebral disc syndrome, and the October 2005 
supplemental statement of the case considered the old and new 
criteria for evaluating intervertebral disc syndrome and 
lumbosacral strain.  The old and new rating criteria were 
provided to the veteran and his representative in these 
documents.  Therefore, there is no prejudice to the veteran 
by this Board decision.  See Bernard v. Brown, 4 Vet. App. 
384 (2003).

As may be apparent from the evidence described above, it is 
not entirely clear whether there is a neurologic component 
associated with the veteran's service-connected chronic 
lumbosacral strain with degenerative disc disease.  
Nevertheless, to give full consideration to the veteran's 
claim, the Board will, among other things, evaluate the 
disorder under diagnostic codes that take into account such a 
component.

A.	Evaluation Prior to September 2002 and Thereafter

Under the criteria in effect prior to September 23, 2002, 
lumbosacral strains were evaluated under 38 C.F.R. § 4.71A, 
Diagnostic Code 5295 (2002) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Under Diagnostic Code 5295, a 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  This is the 
highest evaluation allowed under this code.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine warrants a 40 percent evaluation if it is 
severe, and is also the highest available under that code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Under the criteria in effect prior to September 23, 2002, a 
20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent evaluation is authorized for intervertebral disc 
syndrome if it is severe with recurrent attacks and 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

A 20 percent evaluation under this version of Diagnostic Code 
5293 is not warranted at any time during the relevant time 
period, as the evidence did not, and does not, even suggest 
that the veteran's low back disability was severe with 
recurrent attacks and intermittent relief.  The November 1998 
VA examination stated that while there was some neurological 
abnormality involving the lumbar spine, the neurological 
examinations of the bilateral thighs revealed mild 
hypoesthesia.  Otherwise, the neurological examinations were 
unremarkable.  The veteran's range of motion was considered 
normal and no sciatic radiculopathy was found.  The March 
2000 VA examination noted moderate intervertebral disc 
syndrome and degenerative disc disease at L5-S1.  The August 
2002 VA examination noted mild to moderate degenerative disc 
disease.  The May 2003 VA examination noted lower back pain 
that radiated into both lower limbs but without neurological 
impairment or incapacitating episodes.  The September 2005 VA 
examination noted moderate functional impairment with some 
limitation.  In all of the VA examinations noted above, there 
is no evidence of severe intervertebral disc syndrome with 
severe recurrent attacks.  Thus, the veteran is not entitled 
to the next higher rating of 40 percent disabling.  He is 
adequately compensated at the 20 percent disability level.

B.	Evaluation Subsequent to September 2002 and Thereafter

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  Diagnostic Code 5293 states that 
intervertebral disc syndrome is to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  The May 2003 VA examination specifically stated that 
the veteran had not suffered from any incapacitating 
episodes.  As such, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002, through September 
25, 2003, cannot serve as a basis for an increased rating on 
the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002, through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative disc/joint 
disease with lumbar spinal stenosis.  As noted above, one 
relevant Diagnostic Code for consideration in this regard is 
Diagnostic Code 5292, concerning limitation of motion of the 
lumbar spine.  The May 2003 and September 2005 VA 
examinations showed complete range of motion, which was 
limited by pain.  The September 2005 examination noted that 
the veteran had forward flexion to 90 degrees with pain 
beginning at 70 degrees.  During repetitive flexion of his 
lower back there was no sign of fatigability or changes in 
the flexion of his back.  The examiner stated that the 
veteran suffered from moderate functional impairment.

Based on the above, there is no doubt that the veteran had 
pain with lumbar motion.  There was also some functional 
limitation, as evidenced by severe stiffness, moderate to 
severe weakness in both legs and the lower back.  However, 
the veteran's overall disability picture still fails to rise 
to the level of severe loss of motion such as to justify the 
next-higher 40 percent evaluation under Diagnostic Code 5292.  
Additionally, a VA examination in September 2005 noted that 
there was no " . . . functional impairment between periods 
of no flare-up[s]."  It was also noted that during 
repetitive use of the lower back, there would be mild 
functional limitations that would be manifested by pain.

For the foregoing reasons, then, the objective evidence 
warrants a finding of no more than moderate limitation of 
motion under Diagnostic Code 5292.  The consideration of pain 
is appropriate and conforms to the provisions of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Thus, a 20 percent rating for orthopedic 
manifestations of the veteran's back disability is for 
application.  

As the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  The 
only other potentially applicable Diagnostic Code with 
respect to the orthopedic manifestations of the veteran's 
service-connected degenerative disc disease of the lumbar 
spine is Diagnostic Code 5295, for lumbosacral strain.  
However, the criteria for a rating in excess of 20 percent 
have not been satisfied, as discussed above.   

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  

In the present case, the veteran's neurological complaints 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  

As previously discussed, the veteran has complained of pain 
radiating into his bilateral hips and legs.  He has also 
complained of lower extremity pain.  Upon VA examination in 
September 2005, MRI results indicated progressive right 
paracentral disc protrusion with marked impingement on the 
right S-1 nerve root and an annular tear with a shallow 
central disc protrusion at L4-5.  The examiner concluded that 
the veteran had chronic low back strain secondary to 
degenerative disc disease of the lumbar spine at L5-S1 with 
secondary radiculopathy of the right lower extremity.

The Board finds that the medical evidence detailed above 
allows for a finding of mild neurological manifestations of 
the veteran's service-connected degenerative disc/joint 
disease with lumbar spinal stenosis.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only 
noncompensable evaluations.  Thus, the veteran is entitled to 
a 10 percent rating under Diagnostic Code 8520, 8521, 8524, 
8525 or 8526 for the neurologic manifestations of the 
disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002, through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
degenerative disc disease of the lumbar spine.  It has been 
determined that the veteran is entitled to a 20 percent 
rating under Diagnostic Code 5292 for his orthopedic 
manifestations, and that he is entitled to a 10 percent 
evaluation under Diagnostic Code 8520, 8521, 8524, 8525 or 
8526 for the neurologic manifestations.  Those separate 
orthopedic manifestation and neurologic manifestation ratings 
are then combined under 38 C.F.R. § 4.25, along with all 
other service-connected disabilities.  In this case, the 
veteran is only service-connected for his low back 
disability.

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings as set forth above, an evaluation of 20 
percent is derived prior to September 23, 2002, and an 
evaluation of 30 percent is derived thereafter.  

The revised version of Diagnostic Code 5293, as in effect 
from September 23, 2002, through September 25, 2003, entitles 
the veteran to an increased combined service-connected 
disability evaluation if he is rated separately for the 
orthopedic and neurologic manifestations of the disability at 
issue.  As such, the evidence supports the grant of a 
separate 20 percent rating for the orthopedic manifestations 
of the disability at issue, and a separate 10 percent rating 
for the neurologic manifestations of the disability at issue, 
for the period from September 23, 2002, through September 25, 
2003.  As discussed above, there is no basis for separate 
evaluations in excess of those amounts.  

C.	Evaluation Subsequent to September 2003

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003, (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2005).  Under these 
relevant provisions, lumbosacral strain or spinal stenosis 
warrant a 20 percent evaluation where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
and Diagnostic Code 5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 20 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5238, and 5243.  Indeed, a finding 
of forward flexion of the thoracolumbar spine 30 degrees or 
less, or ankylosis of the lumbar spine, is required in order 
for the veteran to qualify for an evaluation in excess of 20 
percent.  Thus, based on the analysis of those criteria set 
forth above, the veteran remains entitled to no more than a 
20 percent evaluation for his service-connected low back pain 
syndrome with disc herniation at L4-L5 for the period from 
September 26, 2003 under the General Rating Formula for 
Diseases and Injuries of the Spine.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  As discussed above, 
the medical evidence detailed above allows for a finding of 
no more than mild neurologic manifestations of the veteran's 
service-connected degenerative disc/joint disease with lumbar 
stenosis.  Thus, the veteran remains entitled to a 10 percent 
rating under Diagnostic Code 8520, 8521, 8524, 8525, or 8526 
for the neurologic manifestations of the disability at issue.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
the Board does not find that the veteran's case outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).  




ORDER

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc/joint disease with lumbar spinal stenosis, 
prior to September 23, 2002, is denied.

Entitlement to a separate 20 percent staged evaluation for 
orthopedic manifestations of the service-connected 
degenerative disc/joint disease with lumbar spinal stenosis, 
from September 23, 2002, through September 25, 2003, is 
granted, subject to the applicable law governing the award of 
monetary benefits.

Entitlement to a separate 10 percent staged evaluation for 
neurologic manifestations of the service-connected for 
degenerative disc/joint disease with lumbar spinal stenosis, 
from September 23, 2002, is granted, subject to the 
applicable law governing the award of monetary benefits.

Entitlement to a rating in excess of 20 percent for 
degenerative disc/joint disease with lumbar spinal stenosis, 
from September 26, 2003, is denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


